DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on December 28th, 2020.
Claims 1-20 are currently pending. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed and claims the benefit of priority from the Republic of
Korea Patent Application No. KR10-2019-0048020, filed on April, 21st, 2019, the entire contents
of which are incorporated herein by reference. Receipt is acknowledged of certified copies of
papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) [11] are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim(s) 11 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1-27 fall within one of the statutory categories?  Yes.  Claim 11 is/are directed towards Method. 
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim(s) 11 is/are directed toward Abstract Idea. The claim recites the abstract idea of acquiring sensing data and estimating motion state of a moving object at the side of the autonomous vehicle. The limitations require no more than mere data gathering and analysis.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim(s) 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
The claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. insurance analysis.  
The claim acquires sensing data and estimating motion state of a moving object, but there’s no indication that is it implemented in a practical application
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim(s) 11 do not recite any additional elements that are not well-understood, routine or conventional. 

CONCLUSION:
Thus, since independent claim(s) 11 is/are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim(s) 11 is/are directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlicki
(US Pub. No. 20190061760).



As per claim 1, Pawlicki teaches A driver assistance system, comprising: a radar sensor installed in a vehicle, having a side sensing field of view of the vehicle, and configured to acquire side sensing data; and (Pawlicki, see at least, Fig. 1 wherein a sensor is mounted on a driver and passenger side in which a side-sensing radar has the side view of the vehicle);
a controller including a processor configured to process the side sensing data;(Pawlicki, see at least, Fig. 3 in which controller 16 can process sensing data); 
and wherein wherein the controller is configured to estimate motion state of a moving object at the side of the vehicle based on applying the side sensing data to at least one of a first estimation model and a second estimation model. (Pawlicki, see at least, [0061]-[0064] and [0023] in which control 16 can use a calculated or estimated distance to detect the object. Examiner notes that control 16 can collect data from the vehicle in a longitudinal motion or a curved motion, an example being if the vehicle is moving along a curve.) 

As per claim 2, Pawlicki teaches The driver assistance system of claim 1, wherein the controller is configured to estimate the motion state of the moving object based on at least one of the first estimation model that calculates on a premise that a lateral motion and a longitudinal motion of the moving object are an equivalent acceleration motion, and the second estimation model that calculates on the premise that the moving object is in a curved motion. (Pawlicki, see at least, [0023], [0035], [0061]-[0064], [0057] and Fig. 6 in which the control 16 can use calculated, estimated, or approximated distances to detect objects on a longitude/lateral motion or a curved motion.)

As per claim 3, Pawlicki teaches The driver assistance system of claim 1, wherein the first estimation model is configured to estimate the motion state of the moving object based on the position of the moving object, the speed of the moving object, and the acceleration of the moving object. (Pawlicki, see at least, [0028] and 0080] wherein the edge detection process can detect edges and objects. Control 16 as it can determine relative speed of the detected object, size, shape, and speed of the object. An approximation of the longitudinal, lateral and/or distance between the subject vehicle and the detected edge or object can also be calculated which can be used by the lane change assist system.) 

As per claim 4, Pawlicki teaches The driver assistance system of claim 1, wherein the second estimation model is configured to estimate the motion state of the moving object based on the position of the moving object, the speed of the moving object, the acceleration of the moving object, curvature of the lane on which the moving object travels, the center line of the lane, and error information of the traveling direction angle of the moving object. (Pawlicki, see at least, [0082] in which the control can detect edges of a targeted area, and the control can determine characteristics of the driving conditions or road conditions. Also see [0014] The control can process edges depending on size, location intensity, distance, and/or speed that are relative to the vehicle and adjust criteria in response to the distance between the detected edge of an object and the vehicle such as a curve within the road, certain lighting conditions, and more. 

As per claim 5, Pawlicki teaches The driver assistance system of claim 4, wherein the second estimation model is configured to estimate the motion state of the moving object by applying the side sensing data of the moving object to a Frenet frame. (Pawlicki, see at least, [0014] wherein the edge detection process can detect edges and objects. Control 16 as it can determine relative speed of the detected object, size, shape, and speed of the object. An approximation of the longitudinal, lateral and/or distance between the subject vehicle and the detected edge or object can also be calculated which can be used by the lane change assist system. See also [0004] in which different algorithms may be used to portion data from one frame to the next.)

As per claim 11, Pawlicki teaches 
A method for driver assistance of vehicle, comprising: acquiring side sensing data; (Pawlicki, see at least, Fig. 1 wherein a sensor is mounted on a driver and passenger side in which a side-sensing radar has the side view of the vehicle)
and estimating motion state of a moving object at the side of the vehicle based on applying the side sensing data to at least one of a first estimation model and a second estimation model. (Pawlicki, see at least, [0061]-[0064] and [0023] in which control 16 can use a calculated or estimated distance to detect the object. Examiner notes that control 16 can collect data from the vehicle in a longitudinal motion or a curved motion, an example being if the vehicle is moving along a curve).

As per claim 12, Pawlicki teaches The method of claim 11, wherein estimating the motion state of the moving object includes estimating the motion state of the moving object based on at least one of the first estimation model that calculates on a premise that a lateral motion and a longitudinal motion of the moving object are an equivalent acceleration motion, and the second estimation model that calculates on the premise that the moving object is in a curved motion.
(Pawlicki, see at least, [0023], [0035], [0061]-[0064], [0057] and Fig. 6 in which the control 16 can use calculated, estimated, or approximated distances to detect objects on a longitude/lateral motion or a curved motion.)

As per claim 13, Pawlicki teaches The method of claim 11, wherein the first estimation model is configured to estimate the motion state of the moving object based on the position of the moving object, the speed of the moving object, and the acceleration of the moving object.
(Pawlicki, see at least, [0028] and [0080] wherein the edge detection process can detect edges and objects. Control 16 as it can determine relative speed of the detected object, size, shape, and speed of the object. An approximation of the longitudinal, lateral and/or distance between the subject vehicle and the detected edge or object can also be calculated which can be used by the lane change assist system.)

As per claim 14, Pawlicki teaches The method of claim 11, wherein the second estimation model is configured to estimate the motion state of the moving object based on the position of the moving object, the speed of the moving object, the acceleration of the moving object, curvature of the lane on which the moving object travels, the center line of the lane, and error information of the traveling direction angle of the moving object. (Pawlicki, see at least, [0082] in which the control can detect edges of a targeted area, and the control can determine characteristics of the driving conditions or road conditions. Also see [0014] The control can process edges depending on size, location intensity, distance, and/or speed that are relative to the vehicle and adjust criteria in response to the distance between the detected edge of an object and the vehicle such as a curve within the road, certain lighting conditions, and more.)

As per claim 15, Pawlicki teaches The method of claim 14, wherein the second estimation model is configured to estimate the motion state of the moving object by applying the side sensing data of the moving object to a Frenet frame. (Pawlicki, see at least, [0014] wherein the edge detection process can detect edges and objects. Control 16 as it can determine relative speed of the detected object, size, shape, and speed of the object. An approximation of the longitudinal, lateral and/or distance between the subject vehicle and the detected edge or object can also be calculated which can be used by the lane change assist system. See also [0004] in which different algorithms may be used to portion data from one frame to the next.)

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten to include all of the limitations of the base claim and any
intervening claims. 

In regards pf claim 6 and 16 the prior art fails to explicitly teach wherein the controller is configured to calculate an expected value of the motion state of the moving object based on Equation 3 below. 

    PNG
    media_image1.png
    222
    913
    media_image1.png
    Greyscale


In regards pf claim 7 and 17 The prior art fails to explicitly teach wherein the controller is configured to calculate the coupling probability based on Equation 4 below.
    PNG
    media_image2.png
    211
    876
    media_image2.png
    Greyscale


In regards pf claim 8 and 18 The prior art fails to explicitly teach wherein the controller is configured to generate a likelihood function based on equation 5 below.

    PNG
    media_image3.png
    266
    1413
    media_image3.png
    Greyscale


In regards pf claim 9 and 19 The prior art fails to explicitly teach wherein the controller is configured to calculate a model probability selected from the first estimation model and the second estimation model based on Equation 6 below.

    PNG
    media_image4.png
    156
    885
    media_image4.png
    Greyscale

In regards pf claim 10 and 20 The prior art fails to explicitly teach wherein the controller is configured to estimate the motion state of the moving object based on the model probability according to Equation 7.

    PNG
    media_image5.png
    176
    882
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661